                          Case 18-51144-btb                Doc 1       Entered 10/11/18 09:47:01                    Page 1 of 19

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                COPPER CANYON PARTNERS LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3715 LAKESIDE DRIVE, STE. A                                     1117 L STREET
                                  RENO, NV 89509                                                  MODESTO, CA 95354
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Washoe                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  NORTH OF I-8O AND EAST OF VISTA BLVD.
                                                                                                  SPARKS, NV 89434
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 18-51144-btb                  Doc 1        Entered 10/11/18 09:47:01                       Page 2 of 19
Debtor    COPPER CANYON PARTNERS LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                            Case 18-51144-btb               Doc 1        Entered 10/11/18 09:47:01                     Page 3 of 19
Debtor   COPPER CANYON PARTNERS LLC                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 18-51144-btb                 Doc 1        Entered 10/11/18 09:47:01                      Page 4 of 19
Debtor    COPPER CANYON PARTNERS LLC                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 11, 2018
                                                  MM / DD / YYYY


                             X   /s/ PHILLIP KIRK DeLaMARE                                                PHILLIP KIRK DeLaMARE
                                 Signature of authorized representative of debtor                         Printed name

                                         DeLaMARE FAMILY INVESTMENTS NO.
                                 Title   1, L.P., Managing Member




18. Signature of attorney    X   /s/ STEPHEN R. HARRIS                                                     Date October 11, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 STEPHEN R. HARRIS
                                 Printed name

                                 HARRIS LAW PRACTICE LLC
                                 Firm name

                                 6151 LAKESIDE DRIVE
                                 SUITE 2100
                                 RENO, NV 89511
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     775-786-7600                  Email address      steve@harrislawreno.com

                                 001463 NV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                Case 18-51144-btb                    Doc 1        Entered 10/11/18 09:47:01                          Page 5 of 19


 Fill in this information to identify the case:
 Debtor name COPPER CANYON PARTNERS LLC
 United States Bankruptcy Court for the: DISTRICT OF NEVADA                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 DeLaMARE FAMILY                                                                                                                                                        $303,791.00
 INVESTMENTS, NO.
 1, LP
 1117 L STREET
 MODESTO, CA
 95354
 DeLaMARE FAMILY                                                                                                                                                          $49,750.00
 INVESTMENTS, NO.
 1., LP
 1117 L. STREET
 MODESTO, CA
 95354
 DTOM, LLC                                                                                                                                                                $69,333.00
 7444 RIVER NINE
 DRIVE
 MODESTO, CA
 95356
 HILLARD, JOAN                                                                                                                                                            $42,014.00
 214 W. 9TH STREET
 ONAGA, KS 66521
 HOY CHRISSINGER                                                 LEGAL SERVICES                                                                                         $218,781.00
 KIMMEL VALLAS
 PC
 50 W. LIBERTY
 STREET,
 SUITE 840
 RENO, NV 89501
 JENSEN & JENSEN                                                                                                                                                            $4,000.00
 1514 H STREET
 MODESTO, CA
 95354
 JOHNSON &                                                                                                                                                                    $200.00
 ASSOCIATES
 631 15TH STREET
 MODESTO, CA
 95354



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                Case 18-51144-btb                    Doc 1        Entered 10/11/18 09:47:01                          Page 6 of 19


 Debtor    COPPER CANYON PARTNERS LLC                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 K.R.K., LLC                                                     LITIGATION             Contingent                                                                                $0.00
 3043 GOLD CANAL                                                                        Unliquidated
 DRIVE, SUITE 250                                                                       Disputed
 RANCHO
 CORDOVA, CA
 95670
 LEWIS AND ROCA,                                                 LEGAL SERVICES                                                                                           $20,419.00
 LLP
 ONE LIBERTY
 STREET
 SUITE 300
 RENO, NV
 89501-1922
 MATTHEWS,                                                                                                                                                                $69,595.00
 BARBARA
 214 W. 9TH STREET
 ONAGA, KS 66521
 MOORE LAW                                                       LEGAL SERVICES                                                                                             $6,253.00
 GROUP
 3715 LAKESIDE
 DRIVE, SUITE 1
 RENO, NV 89509
 MVE, INC.                                                                                                                                                            $2,134,062.00
 1117 L STREET
 MODESTO, CA
 95354
 MVE, INC.                                                                                                                                                              $470,117.00
 1117 L STREET
 MODESTO, CA
 95354
 NAKAMURA,                                                                                                                                                              $139,233.00
 DONNA
 214 W. 9TH STREET
 ONAGA, KS 66521
 SCOTT, SETH W.                                                  LITIGATION             Contingent                                                                                $0.00
 C/O BOOKER T.                                                                          Unliquidated
 EVANS, JR.                                                                             Disputed
 ONE SUMMERLIN
 1980 FESTIVAL
 PLAZA DR., STE.
 900
 LAS VEGAS, NV
 89135
 SPEER FAMILY                                                                                                                                                           $373,333.00
 INVESTMENTS NO.
 1, LP
 611 ENSLEN
 AVENUE
 MODESTO, CA
 95354
 WURTH, MARY                                                                                                                                                            $297,077.00
 214 W. 9TH STREET
 ONAGA, KS 66521

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                Case 18-51144-btb                    Doc 1        Entered 10/11/18 09:47:01                       Page 7 of 19


 Debtor    COPPER CANYON PARTNERS LLC                                                                        Case number (if known)
           Name




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                   page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                           Case 18-51144-btb                         Doc 1    Entered 10/11/18 09:47:01            Page 8 of 19
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re       COPPER CANYON PARTNERS LLC                                                                       Case No.
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 ACTUAL
                                                                                                                         FEES/COSTS
             Prior to the filing of this statement I have received                                        $                 25,000.00
             Balance Due                                                                                  $               UNKNOWN

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 11, 2018                                                               /s/ STEPHEN R. HARRIS
     Date                                                                           STEPHEN R. HARRIS
                                                                                    Signature of Attorney
                                                                                    HARRIS LAW PRACTICE LLC
                                                                                    6151 LAKESIDE DRIVE
                                                                                    SUITE 2100
                                                                                    RENO, NV 89511
                                                                                    775-786-7600 Fax: 775-786-7764
                                                                                    steve@harrislawreno.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                           Case 18-51144-btb                         Doc 1    Entered 10/11/18 09:47:01         Page 9 of 19

                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      COPPER CANYON PARTNERS LLC                                                                      Case No.
                                                                                     Debtor(s)              Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities              Kind of Interest
 business of holder
 ACEVES, LINDA                                                        CAPITAL         2.75%                            MEMBER
 8807 ROUNDTABLE COURT
 FAIR OAKS, CA 95628

 BOB VALENTINE                                                        CAPITAL         6.25%                            MEMBER
 34020 S. HIGHWAY 1
 GUALALA, CA 95455

 BURKETT, ASHLEY                                                      CAPITAL         6.25%                            MEMBER
 3320 PRINS TEMP DRIVE
 MODESTO, CA 95356

 CRABB, GLENN AND WENDY                                               CAPITAL         .13%                             MEMBER
 10015 GOLAR WASH
 RENO, NV 89521

 DASCO DEVELOPMENT                                                    CAPITAL         5.65%                            MEMBER
 1117 L STREET
 MODESTO, CA 95354

 DeLaMARE FAMILY INVESTMENTS, NO. 1,                                  PARTICIPATIN    16.66%                           MEMBER
 LP                                                                   G
 1117 L STREET
 MODESTO, CA 95354

 DeLaMARE FAMILY INVESTMENTS, NO. 1,                                  CAPITAL         16.10%                           MEMBER
 LP
 1117 L STREET
 MODESTO, CA 95354

 DeLaMARE, CATHERINE A.                                               CAPITAL         .38%                             MEMBER
 7444 RIVER NINE DRIVE
 MODESTO, CA 95356

 DeLaMARE, PHILLIP K.                                                 CAPITAL         .50%                             MEMBER
 7444 RIVER NINE DRIVE
 MODESTO, CA 95356

 HAMPTON CONSULTING                                                   PARTICIPATIN    16.66%                           MEMBER
 2070 WEST GREEN SPRINGS RD.                                          G
 EL DORADO HILLS, CA 95762-9722

 HILLARD, JOAN                                                        CAPITAL         .45%                             MEMBER
 534 ARROYO DRIVE SOUTH
 SOUTH PASADENA, CA 91030



Sheet 1 of 3 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                         Case 18-51144-btb                           Doc 1     Entered 10/11/18 09:47:01       Page 10 of 19


 In re:    COPPER CANYON PARTNERS LLC                                                               Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 HILLARD, JOAN                                                        CAPITAL          .25%                      MEMBER
 534 ARROYO DRIVE SOUTH
 SOUTH PASADENA, CA 91030

 JONES, ANN                                                           CAPITAL          .68%                      MEMBER
 988 SPENCER AVENUE
 SAN JOSE, CA 95125

 MATTHEWS, BARBARA                                                    CAPITAL          1.08%                     MEMBER
 247 NORTHLAKE DRIVE
 FOLSOM, CA 95630

 NAKUMURA, DONNA                                                      CAPITAL          1.41%                     MEMBER
 1327 SILVER OAK WAY
 SACRAMENTO, CA 95831

 SPEER FAMILY INVESTMENTS NO. 1, LP                                   PARTICIPATIN     16.66%                    MEMBER
 611 ENSLEN AVENUE                                                    G
 MODESTO, CA 95354

 STEELEY, JEFF AND MARY                                               CAPITAL          .94%                      MEMBER
 3713 DRAKESHIRE DRIVE
 MODESTO, CA 95356

 SULLIVAN, ROBERT                                                     CAPITAL          .63%                      MEMBER
 1677 RIDGE DRIVE
 MERCED, CA 95340

 SULLIVAN, ROBERT                                                     CAPITAL          .75%                      MEMBER
 1677 RIDGE DRIVE
 MERCED, CA 95340

 THOMAS H. & JEAN LEE DeLaMARE 2008                                   CAPITAL          .13%                      MEMBER
 TRUST
 4028 LAMARCK AVENUE
 MODESTO, CA 95356

 TOBIN, SEAN                                                          CAPITAL          1.88%                     MEMBER
 1600 STANDIFORD AVENUE
 MODESTO, CA 95350

 TOGNAZZINI, BONNIE                                                   CAPITAL          1.56%                     MEMBER
 9531 RODEO DRIVE
 GILROY, CA 95020

 VELLA, VINCE                                                         CAPITAL          .63%                      MEMBER
 16300 ORANGE BLOSSOM ROAD
 OAKDALE, CA 95361


List of equity security holders consists of 3 total page(s)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 18-51144-btb                           Doc 1     Entered 10/11/18 09:47:01                   Page 11 of 19


 In re:    COPPER CANYON PARTNERS LLC                                                                    Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities                       Kind of Interest
 business of holder

 YOUNG, CHARLES                                                       CAPITAL          1.63%                                    MEMBER
 208 VAGABOND COURT
 ALAMO, CA 94507


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the DeLaMARE FAMILY INVESTMENTS NO. 1, L.P., Managing Member of the corporation named as the debtor in
this case, declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true
and correct to the best of my information and belief.



 Date October 11, 2018                                                           Signature /s/ PHILLIP KIRK DeLaMARE
                                                                                            PHILLIP KIRK DeLaMARE

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 3 total page(s)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                         Case 18-51144-btb                           Doc 1    Entered 10/11/18 09:47:01   Page 12 of 19




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      COPPER CANYON PARTNERS LLC                                                                Case No.
                                                                                    Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the DeLaMARE FAMILY INVESTMENTS NO. 1, L.P., Managing Member of the corporation named as the debtor in this case,

hereby verify that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       October 11, 2018                                            /s/ PHILLIP KIRK DeLaMARE
                                                                         PHILLIP KIRK DeLaMARE/DeLaMARE FAMILY INVESTMENTS
                                                                         NO. 1, L.P., Managing Member
                                                                         Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 18-51144-btb   Doc 1   Entered 10/11/18 09:47:01   Page 13 of 19


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                  COPPER CANYON PARTNERS LLC
                  1117 L STREET
                  MODESTO, CA 95354

                  STEPHEN R. HARRIS
                  HARRIS LAW PRACTICE LLC
                  6151 LAKESIDE DRIVE
                  SUITE 2100
                  RENO, NV 89511

                  INTERNAL REVENUE SERVICE
                  P O BOX 7346
                  PHILADELPHIA, PA 19101-7346

                  NEVADA DEPARTMENT OF MOTOR VEHICLES
                  LEGAL DIVISION
                  855 WRIGHT WAY
                  CARSON CITY, NV 89711

                  NEVADA DEPARTMENT OF TAXATION
                  BANKRUPTCY SECTION
                  555 E. WASHINGTON
                  STE 1300
                  LAS VEGAS, NV 89101

                  NEVADA LABOR COMMISSION
                  1818 E. COLLEGE DRIVE
                  #102
                  CARSON CITY, NV 89706

                  OFFICE OF THE UNITED STATES TRUSTEE
                  300 BOOTH STREET ROOM 3009
                  RENO, NV 89509

                  ACEVES, LINDA
                  8807 ROUNDTABLE COURT
                  FAIR OAKS, CA 95628
                  BOB VALENTINE
                  34020 S. HIGHWAY 1
                  GUALALA, CA 95455

                  BRET F. MEICH
                  JAMIE P. DREHER
                  5421 KIETZKE LANE, SUITE 100
                  RENO, NV 89511

                  BURKETT, ASHLEY
                  3320 PRINS TEMP DRIVE
                  MODESTO, CA 95356

                  COPPER CANYON INVESTORS, LLC
                  1825 DEL PASO BLVD.
                  SACRAMENTO, CA 95815
Case 18-51144-btb   Doc 1   Entered 10/11/18 09:47:01   Page 14 of 19



              CRABB, GLENN AND WENDY
              10015 GOLAR WASH
              RENO, NV 89521

              DASCO DEVELOPMENT
              1117 L STREET
              MODESTO, CA 95354

              DELAMARE FAMILY INVESTMENTS, NO. 1, LP
              1117 L STREET
              MODESTO, CA 95354

              DELAMARE FAMILY INVESTMENTS, NO. 1., LP
              1117 L. STREET
              MODESTO, CA 95354

              DELAMARE, CATHERINE A.
              7444 RIVER NINE DRIVE
              MODESTO, CA 95356

              DELAMARE, PHILLIP K.
              7444 RIVER NINE DRIVE
              MODESTO, CA 95356

              DTOM, LLC
              7444 RIVER NINE DRIVE
              MODESTO, CA 95356

              FIRST AMERICAN TITLE COMPANY
              2500 PASEO VERDE PKWY, STE. 120
              HENDERSON, NV 89074
              HAMPTON CONSULTING
              2070 WEST GREEN SPRINGS RD.
              EL DORADO HILLS, CA 95762-9722

              HILLARD, JOAN
              214 W. 9TH STREET
              ONAGA, KS 66521

              HILLARD, JOAN
              534 ARROYO DRIVE SOUTH
              SOUTH PASADENA, CA 91030

              HOY CHRISSINGER KIMMEL VALLAS PC
              50 W. LIBERTY STREET,
              SUITE 840
              RENO, NV 89501

              JENSEN & JENSEN
              1514 H STREET
              MODESTO, CA 95354
Case 18-51144-btb   Doc 1   Entered 10/11/18 09:47:01   Page 15 of 19



              JOHNSON & ASSOCIATES
              631 15TH STREET
              MODESTO, CA 95354

              JONES, ANN
              988 SPENCER AVENUE
              SAN JOSE, CA 95125

              K.R.K., LLC
              3043 GOLD CANAL DRIVE, SUITE 250
              RANCHO CORDOVA, CA 95670

              LEWIS AND ROCA, LLP
              ONE LIBERTY STREET
              SUITE 300
              RENO, NV 89501-1922

              MATTHEWS, BARBARA
              214 W. 9TH STREET
              ONAGA, KS 66521

              MATTHEWS, BARBARA
              247 NORTHLAKE DRIVE
              FOLSOM, CA 95630

              MOORE LAW GROUP
              3715 LAKESIDE DRIVE, SUITE 1
              RENO, NV 89509

              MVE, INC.
              1117 L STREET
              MODESTO, CA 95354

              NAKAMURA, DONNA
              214 W. 9TH STREET
              ONAGA, KS 66521

              NAKUMURA, DONNA
              1327 SILVER OAK WAY
              SACRAMENTO, CA 95831

              PV RENO DELAWARE, LLC
              4350 LA JOLLA VILLAGE DRIVE
              SUITE 110
              SAN DIEGO, CA 92122

              SCOTT, SETH W.
              C/O BOOKER T. EVANS, JR.
              ONE SUMMERLIN
              1980 FESTIVAL PLAZA DR., STE. 900
              LAS VEGAS, NV 89135

              SPEER FAMILY INVESTMENTS NO. 1, LP
              611 ENSLEN AVENUE
              MODESTO, CA 95354
Case 18-51144-btb   Doc 1   Entered 10/11/18 09:47:01   Page 16 of 19



              STEELEY, JEFF AND MARY
              3713 DRAKESHIRE DRIVE
              MODESTO, CA 95356

              SULLIVAN, ROBERT
              1677 RIDGE DRIVE
              MERCED, CA 95340

              THOMAS H. & JEAN LEE DELAMARE 2008 TRUST
              4028 LAMARCK AVENUE
              MODESTO, CA 95356

              TOBIN, SEAN
              1600 STANDIFORD AVENUE
              MODESTO, CA 95350

              TOGNAZZINI, BONNIE
              9531 RODEO DRIVE
              GILROY, CA 95020

              VELLA, VINCE
              16300 ORANGE BLOSSOM ROAD
              OAKDALE, CA 95361

              WURTH, MARY
              214 W. 9TH STREET
              ONAGA, KS 66521

              YOUNG, CHARLES
              208 VAGABOND COURT
              ALAMO, CA 94507
                         Case 18-51144-btb                           Doc 1    Entered 10/11/18 09:47:01    Page 17 of 19




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      COPPER CANYON PARTNERS LLC                                                                  Case No.
                                                                                    Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for COPPER CANYON PARTNERS LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 DeLaMARE FAMILY INVESTMENTS, NO. 1, LP
 1117 L STREET
 MODESTO, CA 95354
 DeLaMARE FAMILY INVESTMENTS, NO. 1, LP
 1117 L STREET
 MODESTO, CA 95354
 HAMPTON CONSULTING
 2070 WEST GREEN SPRINGS RD.
 EL DORADO HILLS, CA 95762-9722
 SPEER FAMILY INVESTMENTS NO. 1, LP
 611 ENSLEN AVENUE
 MODESTO, CA 95354




    None [Check if applicable]




 October 11, 2018                                                       /s/ STEPHEN R. HARRIS
 Date                                                                   STEPHEN R. HARRIS
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for COPPER CANYON PARTNERS LLC
                                                                        HARRIS LAW PRACTICE LLC
                                                                        6151 LAKESIDE DRIVE
                                                                        SUITE 2100
                                                                        RENO, NV 89511
                                                                        775-786-7600 Fax:775-786-7764
                                                                        steve@harrislawreno.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                         Case 18-51144-btb                           Doc 1    Entered 10/11/18 09:47:01       Page 18 of 19


                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      COPPER CANYON PARTNERS LLC                                                                    Case No.
                                                                                    Debtor(s)             Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
       I, PHILLIP KIRK DeLaMARE, declare under penalty of perjury that I am the representative of DeLaMARE
FAMILY INVESTMENTS NO. 1, L.P., Managing Member  of COPPER CANYON PARTNERS LLC, and that the following is a
true and correct copy of the resolutions adopted by the Board of Directors of said corporation at a special
meeting duly called and held on the 10th day of October, 20 18.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that PHILLIP KIRK DeLaMARE, representative of DeLaMARE FAMILY INVESTMENTS
NO. 1, L.P., Managing Member of this Corporation, is authorized and directed to execute and deliver all documents
necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that PHILLIP KIRK DeLaMARE, representative of DeLaMARE FAMILY INVESTMENTS NO.
1, L.P., Managing Memberof this Corporation is authorized and directed to appear in all bankruptcy proceedings on
behalf of the corporation, and to otherwise do and perform all acts and deeds and to execute and deliver all
necessary documents on behalf of the corporation in connection with such bankruptcy case, and

       Be It Further Resolved, that PHILLIP KIRK DeLaMARE, representative of DeLaMARE FAMILY INVESTMENTS
                           of this Corporation is authorized and directed to employ STEPHEN R. HARRIS,
NO. 1, L.P., Managing Member
attorney and the law firm of HARRIS LAW PRACTICE LLC to represent the corporation in such bankruptcy case."

 Date      October 11, 2018                                                       Signed /s/ PHILLIP KIRK DELAMARE
                                                                                           PHILLIP KIRK DeLaMARE, representative of
                                                                                           DeLaMARE FAMILY INVESTMENTS NO. 1, L.P.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                         Case 18-51144-btb                           Doc 1    Entered 10/11/18 09:47:01      Page 19 of 19


                                                                     Resolution of Board of Directors
                                                                                    of
                                                                     COPPER CANYON PARTNERS LLC




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

         Be It Therefore Resolved, that PHILLIP KIRK DeLaMARE, representative of DeLaMARE FAMILY INVESTMENTS
NO. 1, L.P., Managing Member of this Corporation, is authorized and directed to execute and deliver all documents
necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that PHILLIP KIRK DeLaMARE, representative of DeLaMARE FAMILY INVESTMENTS
NO. 1, L.P., Managing Member of this Corporation is authorized and directed to appear in all bankruptcy
proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds and to execute and
deliver all necessary documents on behalf of the corporation in connection with such bankruptcy case, and

         Be It Further Resolved, that PHILLIP KIRK DeLaMARE, representative of DeLaMARE FAMILY INVESTMENTS
NO. 1, L.P., Managing Member of this Corporation is authorized and directed to employ STEPHEN R. HARRIS,
attorney and the law firm of HARRIS LAW PRACTICE LLC to represent the corporation in such bankruptcy case.

 Date      October 11, 2018                                                      Signed    /s/ PHILLIP KIRK DELAMARE



 Date      October 11, 2018                                                      Signed




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
